DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 10/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,903,112 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-10, 19, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The terminal disclaimer filed 10/14/2022 obviates the double patenting rejections.
Thus, the prior art does not reasonably teach or suggest --in the context of each of independent claims 1 and 19-- the collection of process steps and features:
[1] 1. A method of smoothing a top surface of a bit line metal of a memory structure, comprising: 
[2] depositing a titanium layer of approximately 30 angstroms to approximately 50 angstroms on a polysilicon layer on a substrate; 
[3] depositing a first titanium nitride layer of approximately 15 angstroms to approximately 40 angstroms on the titanium layer; 
[4] annealing the substrate at a temperature of approximately 700 degrees Celsius to approximately 850 degrees Celsius;
[5] depositing a second titanium nitride layer of approximately 15 angstroms to approximately 40 angstroms on the first titanium nitride layer after annealing; …
[1] 19. (Currently Amended) A method of smoothing a top surface of a bit line metal of a memory structure, comprising: 
[2] depositing a titanium layer of approximately 30 angstroms to approximately 50 angstroms on a polysilicon layer on a substrate using a plasma vapor deposition (PVD) chamber; 
[3] annealing the substrate at a temperature of approximately 700 degrees Celsius to approximately 850 degrees Celsius without a vacuum break between the depositing of the titanium layer and the annealing of the substrate; 
[4] depositing a titanium nitride layer of approximately 15 angstroms to approximately 40 angstroms on the titanium layer after annealing; …

Claims 2-10 and 20 depend from one of claims 1 and 19 and are allowable for including the same combination of allowable features by depending therefrom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-18 directed to an invention non-elected with traverse in the reply filed on 05/23/2022. 
Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144).  Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue.  Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.
Conclusion
THIS ACTION IS MADE FINAL.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814